
	
		I
		111th CONGRESS
		1st Session
		H. R. 1315
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Mr. Schiff introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit the detention of enemy combatants at Naval
		  Station, Guantanamo Bay, Cuba, to provide for de novo combatant status reviews
		  by military judges, to repeal the Military Commissions Act of 2006, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Terrorist Detainees Procedures Act of
			 2009.
		2.Prohibition of
			 detention of unlawful enemy combatants at Naval Station, Guantanamo Bay,
			 CubaAs soon as practicable,
			 but by not later than December 31, 2009, the President shall ensure that no
			 person alleged to be an unlawful enemy combatant is detained at Naval Station,
			 Guantanamo Bay, Cuba.
		3.Status reviews for
			 individuals detained at Guantanamo Bay, Cuba
			(a)Status reviews
			 requiredIn the case of a
			 person described in subsection (b), the status of the person shall be
			 determined by a panel of three military judges in accordance with this
			 section.
			(b)Person
			 describedA person described
			 in this subsection is a person who, as of the date of the enactment of this
			 Act, is detained by the United States at Naval Station, Guantanamo Bay, Cuba,
			 and who is suspected of being an unlawful enemy combatant.
			(c)JurisdictionThe
			 panel of military judges convened to conduct a status review under this section
			 shall have exclusive jurisdiction to determine the status of the person
			 suspected of being an unlawful enemy combatant.
			(d)ProcedureA review under this section shall be
			 conducted under the same procedures as are applicable to an investigation under
			 section 832 (article 32) of title 10, United States Code, except that a person
			 whose status is reviewed under subsection (a) shall also be entitled to an
			 interpreter with appropriate security clearance.
			(e)Military
			 judgesTo serve as a military
			 judge for purposes of a status review under this section, a military judge
			 shall be a commissioned officer of the armed forces who is a member of the bar
			 of a Federal court or a member of the bar of the highest court of a State and
			 who is certified to be qualified for duty as a military judge by the Judge
			 Advocate General of the armed force of which such military judge is a
			 member.
			(f)Deadline for
			 reviewEach person described
			 in subsection (b) shall receive a status review under this section by no later
			 than the date that is 120 days after the date of the enactment of this Act,
			 unless a military judge determines that such date should be extended for good
			 cause.
			(g)Conforming
			 repealThe Detainee Treatment
			 Act of 2005 (title X of Public Law 109–148; 119 Stat. 2742) is amended by
			 striking section 1005 and the Detainee Treatment Act of 2005 (title XIV of
			 Public Law 109–163; 119 Stat. 3474) is amended by striking section 1405.
			(h)Treatment of
			 combatant status review tribunalsA review conducted pursuant to
			 section 1005 of the Detainee Treatment Act of 2005 (title X of Public Law
			 109–148; 119 Stat. 2742; 10 U.S.C. 801 note), as in effect before the date of
			 the enactment of this Act, shall not satisfy the requirement of subsection
			 (a).
			4.Disposition of
			 detainees after status reviews
			(a)Unlawful enemy
			 combatants
				(1)In
			 generalAny person who is determined, pursuant to a review under
			 section 3, to be an unlawful enemy combatant shall be—
					(A)transferred to a military or civilian
			 detention facility in the United States, charged with a violation of United
			 States or international law, and tried—
						(i)by
			 courts-martial under chapter 47 of title 10, United States Code (the Uniform
			 Code of Military Justice); or
						(ii)in a district court of the United
			 States;
						(B)transferred to an
			 international tribunal operating under the authority of the United Nations with
			 jurisdiction to hold trials of such person;
					(C)transferred to a
			 NATO-run detention facility, or to a different country, provided that there are
			 adequate assurances that the person will not be subject to torture in that
			 country, consistent with the obligations of the United States under
			 international law; or
					(D)held in accordance
			 with the law of armed conflict until the earlier of—
						(i)the
			 cessation of the hostilities that are directly related to the person’s initial
			 detention; or
						(ii)such time as the
			 person is determined to no longer be a threat.
						(2)ChargesIf
			 charges are brought under subsection (a)(1)(A) against a person determined to
			 be an unlawful enemy combatant pursuant to a review under section 3, such
			 charges shall be brought before the end of the 120-day period that begins on
			 the date on which such review is concluded, unless a military judge determines
			 that relevant evidence has become available after the end of such period and
			 that such period should be extended.
				(b)Other
			 detaineesAny person who is
			 determined, pursuant to a review under section 3, not to be an unlawful enemy
			 combatant and who is not suspected of violating any law of the United States or
			 any international law shall be—
				(1)transferred to the
			 person’s country of citizenship, place of capture, or a different country, as
			 long as that country provides adequate assurances that the person will not be
			 subject to torture, consistent with the obligations of the United States under
			 international law; or
				(2)released.
				(c)ConstructionThe transfer of a person under subsection
			 (a) shall not be considered an entry into the United States for purposes of
			 immigration status.
			5.Habeas corpus for
			 detainees at Guantanamo Bay, Cuba
			(a)Repeal of
			 prohibition on habeas corpusSection 2241 of title 28, United States
			 Code, is amended by striking subsection (e).
			(b)JurisdictionAn application for a writ of habeas corpus
			 brought by a person described in section 3(b) may only be heard in the United
			 States District Court for the District of Columbia.
			(c)Sense of
			 CongressIt is the sense of
			 Congress that the judicial review of all applications for writs of habeas
			 corpus brought by persons described in section 3(b) that are pending as of the
			 date of the enactment of this Act should be suspended until the completion of
			 the status reviews required under section 3.
			6.Repeal of
			 Military Commissions Act of 2006
			(a)RepealTitle
			 10, United States Code, is amended by striking chapter 47A.
			(b)Conforming
			 amendmentsTitle 10, United
			 States Code, as amended by subsection (a), is further amended—
				(1)in tables of chapters at the beginning of
			 subtitle A, and at the beginning of part II of subtitle A, by striking the item
			 relating to chapter 47A;
				(2)in section 802(a)
			 (article 2) by striking paragraph (13);
				(3)in each of sections 821, 828, 848, 850(a),
			 904, and 906 (articles 21, 28, 48, 50(a), 104, and 106) by striking the
			 following: This section does not apply to a military commission
			 established under chapter 47A of this title.; and
				(4)in section 836 (article 36)—
					(A)in subsection (a),
			 by striking , except as provided in chapter 47A of this title,;
			 and
					(B)in subsection (b),
			 by striking , except insofar as applicable to military commissions
			 established under chapter 47A of this title.
					7.Report on
			 comprehensive detainee policyNot later than 120 days after the date of
			 the enactment of this Act, the President shall submit to Congress a report
			 containing the President’s recommendations with respect to any statutory
			 changes necessary to implement a comprehensive Federal policy governing the
			 apprehension, detention, trial, transfer, release, or other disposition of
			 individuals captured or apprehended in connection with armed conflicts and
			 counterterrorism operations.
		8.DefinitionsIn this Act:
			(1)The term
			 unlawful enemy combatant means a person who has engaged in
			 hostilities or who has purposefully and materially supported hostilities
			 against the United States or its co-belligerents who is not a lawful enemy
			 combatant (including a person who is part of the Taliban, al Qaeda, or
			 associated forces).
			(2)The term
			 co-belligerent, with respect to the United States, means any State
			 or armed force joining and directly engaged with the United States in
			 hostilities or directly supporting hostilities against a common enemy.
			(3)The term
			 lawful enemy combatant means a person who is—
				(A)a member of the
			 regular forces of a State party engaged in hostilities against the United
			 States;
				(B)a member of a
			 militia, volunteer corps, or organized resistance movement belonging to a State
			 party engaged in such hostilities, which are under responsible command, wear a
			 fixed distinctive sign recognizable at a distance, carry their arms openly, and
			 abide by the law of war; or
				(C)a member of a
			 regular armed force who professes allegiance to a government engaged in such
			 hostilities, but not recognized by the United States.
				9.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of the enactment of this Act, and shall
			 apply to all cases, without exception, pending on or after the date of the
			 enactment of this Act which relate to any aspect of the detention, transfer,
			 treatment, trial, or conditions of detention of an alien detained by the United
			 States since September 11, 2001.
		
